Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is a Non-Final Office Action.  Claims 1-20 are pending in this application and have been rejected below.      

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/16/21 has been entered.

Response to Amendments
Applicant’s amendments are acknowledged.

Response to Arguments
Applicant’s arguments with respect to Sarkar have been fully considered but are moot and/or not persuasive.


    PNG
    media_image1.png
    348
    776
    media_image1.png
    Greyscale

Examiner interprets “subscribed to the plurality of network services” as “arranged for access to online service” (See lexico.com definition for “subscribe” below 
https://www.lexico.com/definition/subscribe

    PNG
    media_image2.png
    41
    630
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    516
    717
    media_image3.png
    Greyscale

Thus, Examiner interprets “the data such as the location where a user dialed into a conference for the last several meetings” as reading on “a subscriber is subscribed to a plurality of network services.” (0011-The user history information (profile trajectories, training data set) may include, for example, data such as the physical location where a particular user dialed into a conference for the last several meetings he attended.)
Examiner interprets “trajectory” as “a path, a series of positions over time”	(See “Deloitte’s” definition for “trajectory” below:
    PNG
    media_image4.png
    98
    800
    media_image4.png
    Greyscale
	Thus, Examiner interprets Sarkar’s the physical locations where users dialed into a conference for the last several meetings they attended as the:  
“network service profile trajectories including one or more indications of whether a subscriber is subscribed to a plurality of network services of the telecommunication service provider network during the given time period;”)
 “Deloitte Insights: Prioritize performance trajectory:  Track trajectory of the metrics that matter and make trade-offs to accelerate performance improvement”	 Page 8, https://www2.deloitte.com/us/en/insights/topics/talent/business-performance-improvement/prioritize-performance-trajectory-metrics.html, 2021. 					Track trajectory, not snapshots
A trajectory is a path, a series of positions over time. A snapshot, which is how many organizations look at performance, is a position at a single moment in time. Workgroups that accelerate performance over time are on a steeper trajectory—over time, the end point could be very different than a workgroup on a path of linear improvement. Looking at any given snapshot, however, wouldn’t tell a workgroup whether its performance was accelerating or incremental. Snapshots offer little useful information about where you’re going and how you might get there. Workgroups aiming to accelerate performance should pay attention to the trajectory—considering where they started, the rate of progress, and the direction they want to go—and not get too excited or discouraged by performance at any given moment.
Applicant’s arguments with respect to newly added limitations are moot in view of AbiEzzi.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-14, and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sarkar (2008/0063173) in view of AbiEzzi (2005/0146598) in view of
Fargano (2015/0288622)

Regarding Claim 1, Sarkar discloses:
A device, comprising: a processor of a telecommunication service provider network; (Figure 1, 0038, Claim 10)
and a computer-readable storage medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: (Figure 1, 0038, Claim 10)

of the plurality of time periods, each of the network service profile trajectories includes 
one or more indications of whether a subscriber is subscribed to a plurality of network 
services of the telecommunication service provider network during the given 
time period; (0011-The user history information (interpreted as the training data set) may include, for example, data such as the physical location where a particular user dialed into a conference for the last several meetings he attended. 
0022-0023- The history and/or presence information may be obtained, for example, by accessing a database such as database 19 shown in FIG. 1 that stores and updates user information and other network usage statistics in an archival manner.)
	Examiner interprets “subscribed to the plurality of network services” as “arranged for access to online service” (See lexico.com definition for “subscribe” in “Response to Arguments Section:
    PNG
    media_image5.png
    34
    516
    media_image5.png
    Greyscale
)
Thus, Sarkar’s “particular user dialing into a conference for the last several meetings he attended” is interpreted to read on, “a subscriber is subscribed to a plurality of network services” because the “particular user” has access to the network service of “a conference”.
Examiner interprets “trajectory” as “a path, a series of positions over time”	(See “Deloitte’s” definition for “trajectory” in “Response to Arguments Section: 
    PNG
    media_image6.png
    41
    781
    media_image6.png
    Greyscale
	Thus, Examiner interprets Sarkar’s physical locations where users dialed into a conference for the last several meetings they attended as the:  
“network service profile trajectories including one or more indications of whether a subscriber is subscribed to a plurality of network services of the telecommunication service provider network during the given time period;”)	creating a predictive model based upon the training data set to predict whether a subject subscriber will be subscribed to a given network service of the plurality of network services at a designated future time period;   (0012- Various decision algorithms, such as a weighted average probability calculation, may be applied to accumulated history and presence information about each participant in order to determine the highest probability location of each participant dialing into the conference session.  By making a reasonably accurate predictive guess about a probable location where users will join a conference session from, an optimal resource selection may be made most of the time.)
receiving a network service profile for the subject subscriber;  (0011-The user history information (profile trajectories, training data set) may include, for example, data such as the physical location where a particular user dialed into a conference for the last several meetings he attended.)
(0012- Various decision algorithms, such as a weighted average probability calculation, may be applied to accumulated history and presence information about each participant in order to determine the highest probability location of each participant dialing into the conference session.  By making a reasonably accurate predictive guess about a probable location where users will join a conference session from, an optimal resource selection may be made most of the time.)
allocating a network resource of the telecommunication service provider network based upon the prediction of whether the subject subscriber will be subscribed to the given network service at the designated future time period. (0012- Various decision algorithms, such as a weighted average probability calculation, may be applied to accumulated history and presence information about each participant in order to determine the highest probability location of each participant dialing into the conference session.  By making a reasonably accurate predictive guess about a probable location where users will join a conference session from, an optimal resource selection may be made most of the time.
0015, FIG. 1 illustrates PCs 14 and VoIP phones 16 connected via an network 11, which includes a plurality of conferencing call resources (e.g., conference bridges) 12 distributed at different physically locations within network 11.  Other types of call resources include media switches; mixers (e.g., a digital 
signal processor (DSP) or a firmware/software-based system to mix and/or switch 
audio/video signals received at its input ports), call gateway devices, etc.).
While Sarkar discloses:
an endpoint device may be a television device: (0014, Figure 1), and 
a user may dial in to a conference from their home (0011)
Sarkar does not explicitly state:  wherein the plurality of network services comprises a home television service and a home security monitoring service.
AbiEzzi,  “Internet Video Conferencing On A Home Television,”  discloses a home television service that enables a user to conduct an Internet video conference 
  (Abstract- A home network integrates a television to enable a user to use the television to conduct an Internet video conference by leveraging the Internet video conferencing functionality provided by a home computer connected to the Internet. The television is connected to the home network via a TV client module, and a video camera co-located with the television is also connected to the TV client. The TV client presents on the television an Internet conferencing option selectable by a user to invoke the video conferencing functionality of the personal computer. During the video conference, video and audio data captured by the video camera are transmitted by the TV client over the home network to the personal computer for forwarding onto the conferencing parties on the Internet, and user interface data representing video/audio streams received from the Internet are transmitted by the personal computer to the TV client for display on the television.;
Figure 3, 00222- In this way, the television and the TV client together function as a remote terminal for the personal computer, and the user will be presented with the same user interface for invoking the Internet video conferencing application 154 and controlling its settings as if the user is sitting in front of the computer 74. As illustrated in FIG. 3, the remoted user interface 130 allows the user to set the parameters for the video conference. For instance, the user interface may allow the user to select a conferencing party from a list of pre-set "buddies" to have a conference with, or to specify (by using a wireless keyboard 132) a new conferencing party not on the existing list. After the user enters the parameters for the video conference, the Internet video conferencing application 154 is launched to call up the specified conferencing parties 134 over the Internet 110, and.sub.[SA9] establish the video/audio transmissions for the video conference.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sarkar’s network services of the telecommunication service provider, to include AbiEzzi’s home television service, helping conduct an Internet video conference from a room in a house where tv watching occurs (0003(bottom), increasing user-convenience.
Sarkar does not explicitly state: 
Fargano, “Customer Environment Network Functions Virtualization (NFV)” discloses wherein the plurality of network services comprises a home television service and a home security monitoring service.
Fargano, Claim 1 - receiving, with the interconnection gateway device and from one or more NFV-based customer devices, a second set of network connection information, each of the one or more NFV-based customer devices being located within a second network external to the first network;
abstracting, with the interconnection gateway device, the second set of network connection information to generate a second set of abstracted network connection information….establishing, with the interconnection gateway device, one or more links between each of the one or more internal NFV entities and each of at least one NFV-based customer devices of the one or more NFV-based customer devices, based at least in part on one or more of the first set of abstracted network connection information or the second set of abstracted network connection information;  and providing access to one or more virtualized network functions ("VNFs"), via the one or more links.
	Fargano, Claim 10 - wherein the second network is associated with at 
least one of … a customer residential premises, a multi-dwelling unit, or a short-term lodging facility, and wherein each of the one or more NFV-based customer devices comprises at least one of a residential gateway device, a residential network device, a video recording device, a video playback device, a set-top box, an audio recording device, an audio playback device, an external speaker, a game console, a tablet computer, a laptop computer, a desktop computer, a smart phone, a mobile phone, a portable gaming device, an image capture device, a printer, a scanner, a data storage device, a television, a kitchen appliance, a thermostat, a sensing device, a home security control device, or a lighting system.
etwork services of the telecommunication service provider, to include Fargano’s home television service and a home security monitoring service, helping implement “interconnection gateway and/or hub functionalities between or among at least one network functions virtualization ("NFV") entity and at least one NFV-based customer device (ex. customer premises-television, home security control device) that are located in corresponding different networks.” (0007, Claim 1 and 10). 

Regarding Claim 2, Sarkar in view of AbiEzzi in view of Fargano discloses: The device of claim 1. Sarkar does not explicitly state, however, Fargano discloses:  wherein the network resource comprises a virtual machine deployed on network function virtualization infrastructure of the telecommunication service provider network (See Fargano, 0042 and Claim 5- Merely by way of example, in some instances, each of the one or more internal NFV entities might comprise at least one of a NFV orchestrator, a network functions virtualization infrastructure ("NFVI") system, a NFV management and orchestration ("MANO") system, a VNF manager, a NFV resource manager, a virtualized infrastructure manager ("VIM"), a virtual machine ("VM"), a macro orchestrator, or a domain orchestrator, and/or the like.  In some embodiments, each of the one or more NFV-based customer devices might comprise a device that is configured to request execution of VNFs and to access the VNFs being executed on at least one of the one or more internal NFV entities, without at least one of capacity or capability to locally execute the VNFs.)
 The sole difference between Sarkar and the claimed subject matter is Sarkar does not disclose that network resource comprises a virtual machine deployed on network function virtualization infrastructure.  Fargano, “Customer Environment Network Functions Virtualization (NFV)” discloses this limitation. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of Fargano’s virtual machine deployed on network function virtualization infrastructure, for Sarkar in view of AbiEzzi in view of Fargano Fargano’s network resource.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding Claim 9, Sarkar in view of AbiEzzi in view of Fargano discloses: The device of claim 1, wherein the plurality of time periods includes time periods following a release of the given network service as a new service. (0012, 0015 - every previous meeting the network services was a new service
0012 - By making a reasonably accurate predictive guess about a probable location where users will join a conference session from, an optimal resource selection may be made most of the time.
0015, FIG. 1 illustrates PCs 14 and VoIP phones 16 connected via an network 11, which includes a plurality of conferencing call resources (e.g., conference bridges) 12 distributed at different physically locations within network 11.  Other types of call resources include media switches; mixers (e.g., a digital 
signal processor (DSP) or a firmware/software-based system to mix and/or switch 
audio/video signals received at its input ports), call gateway devices, etc.)

Regarding Claim 10, Sarkar in view of AbiEzzi in view of Fargano discloses The device of claim 1, wherein the plurality of network services comprises at least two of: a wireless phone service;  a wireless data service;  a home phone service;  a home broadband data service;  a satellite television service;  a satellite data service;  a data storage service. (0011- If, for instance, a user most frequently dials into a conference session from his home, that location may be used along with various resource usage metrics to select a conference bridge optimized in terms of latency, phase shift, or other quality of service (QoS) consideration
[0022] The history and/or presence information may be obtained, for example, by accessing a database such as database 19 shown in FIG. 1 that stores and updates user information and other network usage statistics in an archival manner.). 

Regarding Claim 11, Sarkar in view of AbiEzzi in view of Fargano discloses The device of claim 1, wherein the training data set further comprises customer demographic data over the plurality of time periods for the plurality of subscribers, wherein the predictive model is further based upon the customer demographic data over the plurality of time periods. (0011 – home location; The user history information may include, for example, data such as the physical location where a particular user dialed into a conference for the last several meetings he attended.  If, for instance, a user most frequently dials into a conference session from his home, that location may be used along with various resource usage metrics to select a conference bridge optimized in terms of latency, phase shift, or other quality of service (QoS) consideration.) 

Regarding Claim 12, Sarkar in view of AbiEzzi in view of Fargano discloses The device of claim 11, wherein the customer demographic data comprises at least one of: a home address;  a zip code;  a region;  a number of household members;  a composition of a household;  an income tier;  a number of network-connected devices utilized by a customer;  or an occupation. (0011 – home location;
The user history information may include, for example, data such as the physical location where a particular user dialed into a conference for the last several meetings he attended.  If, for instance, a user most frequently dials into a conference session from his home, that location may be used along with various resource usage metrics to select a conference bridge optimized in terms of latency, phase shift, or other quality of service (QoS) consideration.) 

Regarding Claim 13, Sarkar in view of AbiEzzi in view of Fargano discloses: The device of claim 1, wherein the training data set further comprises service usage data over the plurality of time periods for the plurality of subscribers, wherein the predictive model is further based upon the service usage data over the plurality of time periods. (0011-The user history information (profile trajectories, training data set) may include, for example, data such as the physical location where a particular user dialed into a conference for the last several meetings he attended.
0012- Various decision algorithms, such as a weighted average probability calculation, may be applied to accumulated history and presence information about each participant in order to determine the highest probability location of each participant dialing into the conference session.  By making a reasonably accurate predictive guess about a probable location where users will join a conference session from, an optimal resource selection may be made most of the time.)

Regarding Claim 14, Sarkar in view of AbiEzzi in view of Fargano discloses: The device of claim 13, wherein the service usage data comprises at least one of: information regarding trouble tickets generated with respect to telecommunication services for a subscriber;  a number of phone calls;  a number of long distance calls;  an average call duration;  a number of voice call minutes utilized;  a number of text messages;  a data volume utilized;  a record of excess network resource utilization;  a television channel viewed;  a 
program viewed;  a media content accessed;  or an application downloaded. (0011-The user history information may include, for example, data such as the physical location where a particular user dialed into a conference for the last several meetings he attended.)

(0011-The user history information may include, for example, data such as the physical location where a particular user dialed into a con8ference for the last several meetings he attended.)
 	
Regarding Claim 18, Sarkar in view of AbiEzzi in view of Fargano discloses: The device of claim 1, wherein the operations further comprise: applying additional network service profile trajectories for a plurality of additional subscribers to the predictive model to generate a plurality of predictions of whether the plurality of additional subscribers will be subscribed to the given network service at the designated future time period, wherein the allocating the network resource of the telecommunication service provider network is further based upon the plurality of predictions of whether the plurality of 
additional subscribers will be subscribed to the given network service at the 
designated future time period. (0012- Various decision algorithms, such as a weighted average probability calculation, may be applied to accumulated history and presence information about each participant in order to determine the highest probability location of each participant dialing into the conference session.  By making a reasonably accurate predictive guess about a probable location where users will join a conference session from, an optimal resource selection may be made most of the time.)

	Claims 19-20 stand rejected based on the same citations and rationale as applied to Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sarkar in view of AbiEzzi in view of Fargano in view of Pinchuk (2011/0016058).

Regarding Claim 4, Sarkar in view of AbiEzzi in view of Fargano discloses:  The device of claim 1, wherein the network resource comprises a conferencing call resource. However, Sarkar does not explicitly state the network resource is a marketing automation platform.  Pinchuk discloses a network resource is a marketing automation  (0017, FIG. 4 is a diagram showing an INEL or behavioral pattern of an entity and showing how INEL's are used to target proactive and reactive marketing actions; 
0135 - INEL analyzes, tracks, and predicts how entities will react to actions.  With that understanding, and quantitative calculations and values associated with those understandings, INEL can become a very key component that supplies vital entity data and predictions to your revenue management, dynamic pricing, CRM or marketing automation strategy and systems.
 [0134] …  What is the goal of marketing automation? According 
to a company called Relationship One, "Marketing automation really has one 
universal goal--to optimize the effectiveness of your marketing budget and 
staff.  Whether your focus is delivering qualified leads to your sales team, 
building ongoing lead nurturing programs, reporting on multi-channel campaign." 
Marketing is the art and science of managing and optimizing an organization's 
relationships with its customers.  In this case, we will extend that 
relationship to include all entities, and not just customers.  This is because 
many entities that are not direct entities can have a large impact on the 
organization and the perception by its entities of the value and products that 
the organization offers.
0138 - The actions that work are stored and those can be applied again either manually or automatically later when mathematically/statistically you see that someone else is at that same point in a pattern.  This is the power of the system, and the power of the process, to automate this type of response.  This can be accomplished as part of an integration of these INEL based patterns, calculations, and analysis with existing organization's systems or this can be accomplished by building all of these capabilities within this new system.  While the best approach will probably be to build all of this into a new marketing automation system, initially it may have to be offered as a supplement to existing systems in order to gain market share.
 [0233] Information gathered can be used to determine what actions to take or not to take with an entity and their INEL and at what point(s) in their INEL 
behavior patterns.  As other entities progress through their INEL patterns, the 
organization can test different marketing or other actions to determine which 
actions work the best at which times in an INEL.  This information can be 
stored and then in the future when an entity on the same INEL reaches that same 
point in the INEL the action which is proven to work the best can be 
automatically applied)	
Sarkar discloses allocating a network resource of a telecommunication service provider (0012- …By making a reasonably accurate predictive guess about a probable location where users will join a conference session from, an optimal resource selection may be made most of the time.
0015, FIG. 1 illustrates PCs 14 and VoIP phones 16 connected via an network 11, which includes a plurality of conferencing call resources (e.g., conference bridges) 12 distributed at different physically locations within network 11.  Other types of call resources include media switches; mixers (e.g., a digital 
signal processor (DSP) or a firmware/software-based system to mix and/or switch 
audio/video signals received at its input ports), call gateway devices, etc.)
The sole difference between Sarkar and the claimed subject matter is Sarkar does not disclose that the network resource allocated is a marketing automation platform.   Pinchuk discloses building a new, or integrating a supplemental marketing automation system to automate marketing actions to customers (0138(bottom), 0233(bottom)).  Pinchuk shows that allocating a network resource of a marketing automation platform, was known in the prior art at the time of the invention.  
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of Pinchuk’s allocated network resource - a marketing automation platform (0138(bottom), 0233(bottom), for Sarkar’s in view of AbiEzzi in view of Fargano’s allocated network resource –conference call resources (Sarkar, 0015)).  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding Claim 5, Sarkar in view of AbiEzzi in view of Fargano in view of Pinchuk discloses The device of claim 4. Sarkar does not explicitly teach; However, Pinchuk teaches: wherein the marketing automation platform is to present an offer to the subject subscriber to maintain a subscription to the given network service, when the prediction is a prediction that the subject subscriber will not be subscribed to the given network service at the designated future time period and the subject subscriber was (the underlined language is directed to “intended use” and given limited patentable weight; 
Figure 1 – known history v. predicted future behavior) 
Figure 4- predictions and actions; 
    PNG
    media_image7.png
    79
    513
    media_image7.png
    Greyscale

 	as applied to Figure 11-15 (tracked 0-4 web visits for each day), a “loss” is interpreted as a day with no predicted web visits) 
[0233] Information gathered can be used to determine what actions to take or not to take with an entity and their INEL and at what point(s) in their INEL 
behavior patterns.  As other entities progress through their INEL patterns, the 
organization can test different marketing or other actions to determine which 
actions work the best at which times in an INEL.  This information can be 
stored and then in the future when an entity on the same INEL reaches that same 
point in the INEL the action which is proven to work the best can be 
automatically applied.) 										
Sarkar in view of AbiEzzi in view of Fargano in view of Pinchuk teaches allocating a marketing automation platform (See Claim 4 Above, Pinchuk, 0138(bottom) - building a new, or supplemental, marketing automation system to automate marketing actions to customers).
Pinchuk teaches the marketing automation platform targeting a marketing action within a lifecycle when a known “loss” occurs (See Pinchuk, Figures 4 and 11-15 – “Target behaviors in lifecycle where losses occur” tracked 0-4 web visits for each day, “loss” is interpreted as a day with no predicted web visits; 0138 – explaining marketing action).   Thus, as in Pinchuk, it is within the capabilities of one of ordinary skill in the art to present an offer to a user to maintain a subscription to a network service, when a user is predicted to no longer be subscribed to a given network service at a designated future time period –with the predictable result of retaining a customer who is at risk of unsubscribing as needed in Sarkar.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sarkar’s in view of AbiEzzi in view of Fargano’s in view of Pinchuk’s marketing automation platform, to include Pinhuk’s marketing action to a user to maintain a subscription to a network service, when a user is predicted to no longer be subscribed to a given network service at a designated future time period, as in the improvement discussed in Pinchuk, helping to retain customers at risk of unsubscribing, “helping optimize the effectiveness of marketing budget and staff….and optimizing an organization's relationships with its customers.  (0134). 

Regarding Claim 6, Sarkar in view of AbiEzzi in view of Fargano in view of Pinchuk discloses The device of claim 5.  Sarkar does not explicitly state, however, Pinchuk discloses: wherein the offer is presented to the subject subscriber prior to the designated future time period. [0140] - The system then 24/7 (or in a individual or batch process until the system is fully matured), with the insights gained from constant data feeds from throughout the organization (data sources were discussed earlier), tracks those patterns, notices the beginning of changes in those patterns, notice when entities are acting within those patterns, when entities are changing out of those patterns, when patterns are likely to be receptive or resistant to changes, and when those patterns are breaking and what new patterns are forming.  This is INELMA--you can see market changes long before you would if you were looking at segments or patterns that are just based on one dimension of behavior.  You can watch the market begin to change instead of waiting until it has changed and a large portion of the market has already changed.  INELMA allows a much finer look at what market patterns exist, when they are changing and how they are changing.  This would allow users to proactively determine that change is happening and alter their interactions with entities that have not even changed yet in anticipation that they are about to change..)
Sarkar in view of AbiEzzi in view of Fargano in view of Pinchuk teaches allocating a marketing automation platform (See Claim 4 Above, Pinchuk, 0138(bottom) - building a new, or supplemental, marketing automation system to automate marketing actions to customers).
Pinchuk teaches the platform targeting performing a marketing action within a lifecycle when a known “loss” occurs (See Pinchuk, Figures 4 and 11-15 – “Target behaviors in lifecycle where losses occur” tracked 0-4 web visits for each day, “loss” is interpreted as a day with no predicted web visits; 0138 – explaining marketing action).  Pinchuk teaches a marketing action is performed prior to a future anticipated time period (0140(bottom) -This would allow users to proactively determine that change is happening and alter their interactions with entities that have not even changed yet in anticipation that they are about to change..)   Thus,  at a designated future time period- with the predictable result of retaining a customer who is at risk of unsubscribing as needed in Sarkar.     It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sarkar’s in view of AbiEzzi in view of Fargano in view of Pinchuk’s marketing automation platform, to include Pinhuk’s marketing action to a user to maintain a subscription to a network service, before a user is predicted to no longer be subscribed to a given network service at a designated future time period, as in the improvement discussed in Pinchuk, helping to retain customers who are at risk of unsubscribing, “helping optimize the effectiveness of marketing budget and staff….and optimizing an organization's relationships with its customers.  (0134). 

Regarding Claim 7, Sarkar in view of AbiEzzi in view of Fargano in view of Pinchuk discloses The device of claim 4. Sarkar does not explicitly state: However, Pinchuk discloses: wherein the marketing automation platform is to present an offer to the subject subscriber to subscribe to the given network service, when the prediction is a prediction that the subject subscriber will be subscribed to the given network service at the designated future time period and the subject subscriber was not previously subscribed to the given network service. (Figure 10-15 – Entity Web Visits (interpreted as subscribed to given network service) tied to Revenue per day (both not every day)  (0138(bottom), 0233(bottom));  [0148] An organization can automatically, semi automatically or manually give a better price, service, product or other benefits to known entities who are repeat entities, repeating from your loyalty program, or who are unknown entities, and have a future predicted value (strategic or lifetime) to the organization that supports these preferred prices.  In prior art this is not done dynamically because there is no basis in existing pricing systems to do this and future values of entities are straight line averages of their past values. )
Sarkar in view of AbiEzzi in view of Fargano in view of Pinchuk teaches allocating a marketing automation platform (See Claim 4 Above, Pinchuk, 0138(bottom) - building a new, or supplemental, marketing automation system to automate marketing actions to customers).
Pinchuk shows that the marketing automation platform presenting an offer to a user to subscribe to a network service, when the user is predicted to be subscribed to the given network service at a designated future time period and was not previously subscribed -was known in the prior art at the time of the invention. 	 
 As in Pinchuk, it is within the capabilities of one of ordinary skill in the art to present an offer to a user to subscribe to a network service, when a user is predicted to be subscribed to the given network service at a designated future time period and was not previously subscribed –with the predicted result of incentivizing subscribers that are valuable to an organization as needed in Sarkar.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sarkar’s in view of AbiEzzi in view of Fargano’s in view of Pinchuk’s marketing automation platform, to include Pinhuk’s offer to a user to .  (0134). 

Regarding Claim 8, Sarkar in view of AbiEzzi in view of Fargano in view of Pinchuk discloses The device of claim 7. Pinchuk discloses: wherein the offer is presented to the subject subscriber prior to the designated future time period. [0148] An organization can automatically, semi automatically or manually give a better price, service, product or other benefits to known entities who are repeat entities, repeating from your loyalty program, or who are unknown entities, and have a future predicted value (strategic or lifetime) to the organization that supports these preferred prices.  In prior art this is not done dynamically because there is no basis in existing pricing systems to do this and future values of entities are straight line averages of their past values. ).
Sarkar in view of AbiEzzi in view of Fargano in view of Pinchuk teaches allocating a marketing automation platform (See Claim 4 Above, Pinchuk, 0138(bottom) - building a new, or supplemental, marketing automation system to automate marketing actions to customers).
Pinchuk discloses a marketing automation platform presenting an offer to a user to subscribe to a network service, before a user is predicted to be subscribed to the  (See Claim 7 Above- Figure 10-15 – Entity Web Visits (interpreted as subscribed to given network service) tied to Revenue per day (both not every day)  (0138(bottom), 0233(bottom));  [0148] An organization can automatically, semi automatically or manually give a better price, service, product or other benefits to known entities who are repeat entities, repeating from your loyalty program, or who are unknown entities, and have a future predicted value (strategic or lifetime) to the organization that supports these preferred prices.  In prior art this is not done dynamically because there is no basis in existing pricing systems to do this and future values of entities are straight line averages of their past values. ) 
As in Pinchuk, it is within the capabilities of one of ordinary skill in the art to present an offer to a user – before a user is predicted to be subscribed to the given network service at a designated future time period and was not previously subscribed – with the predictable result of attracting a customer at an earlier time as needed in Sarkar.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sarkar in view of AbiEzzi in view of Fargano in view of Pinchuk’s marketing automation platform, to include Pinhuk’s offer to a user to subscribe to a network service (web site visit), before a user is predicted to be subscribed to the given network service at a designated future time period and was not previously subscribed, as in the improvement discussed in Pinchuk, helping attract a .  (0134). 

Claims 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sarkar in view of AbiEzzi in view of Fargano in view of Hagstrum (US Patent 9661504).

Regarding Claim 3, Sarkar in view of AbiEzzi in view of Fargano discloses The device of claim 1, but does not explicitly state: however, Hagstrum discloses: wherein the network resource comprises a remote radio head or a baseband unit.  (13(59)-14(9) - The DSP 502 may communicate with a wireless network via the analog baseband processing unit 510.  In some embodiments, the communication may provide Internet connectivity, enabling a user to gain access to content on the Internet and to send and receive e-mail or text messages.)  
The sole difference between Sarkar and the claimed subject matter is Sarkar does not disclose that network resource comprises a remote radio head or a baseband unit.  Hagstrum, in analogous art, discloses this limitation. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of Hagstrum’s baseband unit, for Sarkar’s in view of AbiEzzi in view of Fargano’s network resource.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

s 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sarkar in view of AbiEzzi in view of Fargano in view of Larsson (2016/0380908).

Regarding Claim 15, Sarkar in view of AbiEzzi in view of Fargano discloses The device of claim 1. Sarkar does not explicitly state. However, Larsson discloses: wherein the predictive model comprises a binary classifier or a decision tree algorithm.  [0051] An algorithm used for the processing task is provided.  Preferably for each for the different processing tasks, different data sets have been processed.  A possible processing task or algorithm is, by way of example, SVM (support vector model) algorithm, random forest algorithm, algorithm based on neural networks, a decision tree algorithm)
The sole difference between Sarkar and the claimed subject matter is Sarkar does not disclose that predictive model comprises a binary classifier or a decision tree algorithm. Larson discloses this limitation. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of Larsson’s decision tree algorithm, for Sarkar’s in view of AbiEzzi in view of Fargano’s weighted average probability calculation.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

s 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sarkar in view of AbiEzzi in view of Fargano in view of Gatti (2013/0111488).

Regarding Claim 16, Sarkar in view of AbiEzzi in view of Fargano discloses The device of claim 1. Sarkur does not explicitly state, however, Gatti discloses:  wherein the predictive model comprises a distance-based classifier [0051] An algorithm used for the processing task is provided.  Preferably for each for the different processing tasks, different data sets have been processed.  A possible processing task or algorithm is, by way of example, SVM (support vector model) algorithm, random forest algorithm, algorithm based on neural networks, a decision tree algorithm)
The sole difference between Sarkar and the claimed subject matter is Sarkar does not disclose wherein the predictive model comprises a distance-based classifier. Gatti discloses this limitation (See Above).   Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of Gatti’s distance-based classifier, for Sarkar’s in view of AbiEzzi in view of Fargano’s weighted average probability calculation.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623